Title: [List of Persons Suitable for Naval Commands, November 1775]
From: Adams, John
To: 


       Captn. Isaac Sears
       Thos. Randall
       John Hanson
       Christopher Miller
       John Harrison.
       Dudley Saltonstall
       Eseck Hopkins.
       Abraham Whipple.
       Souther.
       James Dougherty
       Thomas More.
       Reed.
       Charles Alexander.
       Michael Corbitt.
       Davinson.
       Clement Lempriere. S.C.
       Obrian.
       Carghill.
       John Lawrence.
       Alexander
       Faulkner.
       Simeon Sampson. P.
      